DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 30 August 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al (20130067879) in view of Ogawa et al (5177835).
In regards to Claim 1, Stephan teaches a process for operating an air-jet spinning device after a spinning interruption (Abstract), in which a drafting system (Detail 7) for warping a sliver is connected upstream of the air-jet spinning device (Detail 2) in a direction of the sliver and a yarn take-up device (Detail 12) for drawing off a yarn spun by the air-jet spinning device is connected downstream, the process comprising:
after a spinning interruption, a yarn end of the spun yarn run onto a take up package is picked up by a suction nozzle (Figure 3 shows the suction nozzle picking up the yarn end, the yarn end being from a yarn run onto a take up package; alternatively, Paragraph 51 states a device can find the yarn end on a bobbin surface) and transferred to a yarn end preparation device (Details 10, 11) arranged downstream of the air-jet spinning device in the direction of the sliver run,
the yarn end is processed in the yarn end preparation device and then transferred into a first area of an outlet opening of a spinning cone (Paragraph 59),
the yarn end is transported to a second area of an inlet opening of the spinning cone by the yarn take-up device, which is reversibly driven by a first single motor, and is positioned there within the air-jet spinning device at a distance in front of the inlet opening (Paragraph 59),
the drafting system of a relevant workstation, which warps the sliver, is raised and the sliver is conveyed through a sliver guide of a nozzle block into the second area of the inlet opening of the spinning cone and there spun onto the prepared yarn end of the spun yarn (Paragraph 27 teaches yarn end is joined to fiber material coming from feeding device, which is Detail 7; would have to raise drafting system to overlay the yarn and fiber).
While Stephan does not specifically state the drafting system of the relevant workstation is driven by a second single motor, it does teach that both the winding device and each withdrawal device comprises a reversibly drivable drive unit (Paragraph 15).  As such, it would have been obvious that the drafting system would have to be driven by a single motor.  If every other driven component of the air-jet spinning device is driven by a single motor, then the drafting system would be without a motor unless it is provided a single motor. Additionally, Ogawa teaches that it is well known to drive the drafting system of a spinning unit with a single motor (Column 2, lines 44-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drafting system with a single motor.  If every other driven component of the air-jet spinning device is driven by a single motor, it would be obvious to provide the same to the drafting system, so as to allow for exact control over the operation of the piecing operation.  
In regards to Claim 2, Stephan teaches the yarn end of the spun yarn which has run onto the take-up package is picked up by the suction nozzle which is a component of each workstation of the air-jet spinning machine (Paragraph 9 states the prepared yarn end is ready when the servicing robot arrives; Paragraph 52 states that Detail 9 belongs to the spinning point).
In regards to Claim 3, while Stephan essentially teaches the invention as detailed, it fails to specifically teach the suction nozzle is part of the mobile service unit supplying numerous workstations of the air-jet spinning machine.  Stephan, however, is aware that such arrangements are well known in the art.  In fact, Stephan is an improvement on this arrangement.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the suction nozzle could be on either the workstation or the mobile service unit.  The goal of Stephan is to provide the nozzle at the workstation to reduce downtime.  However, the ordinarily skilled artisan would understand that the alternative would be to provide the nozzle on the mobile service unit, reducing redundant parts by sacrificing downtime.
In regards to Claim 4, Stephan teaches the yarn end preparation device has small holding and opening tubes for preparing the yarn end of the spun yarn for a piecing operation (Details 9, 11, 23, 14).
In regards to Claim 6, Ogawa teaches the second single motor is driven reversibly (Column 6, lines 53-54).
In regards to Claim 19, Stephan also teaches air-jet spinning machine (Figures) comprising:
an air-jet spinning device (Detail 2) for spinning a yarn from a supplied sliver (Detail 4),
a yarn take-up device (Detail 12) driven by a first single motor (Paragraph 15) for pulling the yarn out of the air-jet spinning device,
a drafting system (Detail 7) for the defined warping and feeding of the supplied sliver, and
a winding device (Detail 8) for winding the spun yarn,
characterised in that
a yarn guide channel (Detail 9) is arranged between the air-jet spinning device and the downstream winding device, in which the yarn take-up device is driven reversibly in addition to feeding the yarn in the direction of the air-jet spinning device and controlled accordingly.
While Stephan does not specifically state the drafting system of the air-jet spinning machine is driven by a second single motor, it does teach that both the winding device and each withdrawal device comprises a reversibly drivable drive unit (Paragraph 15).  As such, it would have been obvious that the drafting system would have to be driven by a single motor.  If every other driven component of the air-jet spinning device is driven by a single motor, then the drafting system would be without a motor unless it is provided a single motor. Additionally, Ogawa teaches that it is well known to drive the drafting system of a spinning unit with a single motor (Column 2, lines 44-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drafting system with a single motor.  If every other driven component of the air-jet spinning device is driven by a single motor, it would be obvious to provide the same to the drafting system, so as to allow for exact control over the operation of the piecing operation.  
In regards to Claim 20, Ogawa teaches the drive of the drafting system is controllable independently of the other drives of the apparatus (Column 6 lines 53-54).
Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Examiner has relied upon his own belief that the drafting system would have to be driven by a single motor.  Respectfully, Examiner disagrees.  Stephan teaches every other driven component is driven by a single motor.  As such, the drafting system must have its own motor, otherwise it would not be functional.  If it does not have its own motor, then Examiner respectfully asks how the drafting system would be driven.  But since Applicant seems to be arguing that Examiner must prove such a limitation is obvious, Examiner has provided Ogawa.
Applicant argues that drives of the drafting system and yarn take-up device can be controlled independently of each other via a central control to enable an effective and demand-oriented interaction.  Respectfully, the prior art of record teaches the claim limitations as detailed above.  If Applicant is somehow arguing that an effective and demand-oriented interaction is somehow patentably distinct from the prior art of record, Examiner does not see these limitations in the claims and is not sure whether they would even provide patentability.  Examiner does see separate motors for separate components in the prior art of record, with teachings of controlling the motors.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732